FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 8, 2021

                                       No. 04-21-00067-CV

                                      Calvin HUMPHREY,
                                            Appellant

                                                 v.

             VECTOR AEROSPACE ENGINE SERVICES- ATLANTIC, INC.,
                                Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-12246
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        Appellant's counsel has filed a notice of appearance and states the court reporter's fees for
preparing and filing the record have been paid. We therefore order Diana Guerrero to file the
reporter's record by April 23, 2021.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court